DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in B. Claim Rejection – 35 U.S.C. § 103 on pgs. 6-9 with respect to claims 13, 15-16, and 18-26 by Itu et al (US 2017/0032097) in view of Kayikcioglu et al. (A surface-based method for detection of coronary vessel boundaries in poor quality X-ray angiogram images), claim 17 by Itu and Kayikcioglu in view of Kunio (US 2019/0029623), claim 27 by Itu and Kayikcioglu in view of Zhang (US 2011/0245669), and claims 28-29 by Itu and Kayikcioglu in view of Spencer et al. (US 2016/0007947) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. However, the prior art used further reads on the amended claim language. These changes are reflected in the updated Claim Rejections - 35 USC § 103 section below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The amended claim language of claim 13 states “segmenting a first intravascular image obtained at a first location of the vessel during the movement to determine a first cross-sectional shape at a first location of the vessel; and segmenting a second intravascular image obtained at a location of the vessel during the movement to determine a second cross-sectional shape at the second location of the vessel.” However, Applicant’s description does not disclose segmenting of a first and second intravascular image. Examiner has only found evidence of segmenting at a first a second location of a vessel in paragraphs [0106] and [0107] (paragraphs numbered as in Applicant’s pre-grant publication US 2019/0076196): “Fig. 3A illustrates a combination of a 2D X-ray angiography image 10 and an intravascular ultrasound image 20...As may be appreciated from Fig. 3A, the borders of the vessel of interest 30 are clearly defined in the 2D X-ray angiography image 10. Thus, the geometric shape of the vessel of interest 30 in two dimensions may be directly derived from the 2D X-ray angiography image 10. The intravascular ultrasound image 20 has been obtained in-situ inside the vessel. Accordingly, the intravascular ultrasound image 20 may be used to obtain information about the cross sectional vessel lumen, i.e. the information about the third dimension that is not available from the angiographic image. To that end, Fig. 3B shows a segmentation of a vessel to derive the respective cross sectional vessel lumens along said vessel from the intravascular ultrasound 2D diagnostic image is segmented into two vessel positions instead of the intravascular ultrasound images. There is not sufficient detail to describe that the intravascular ultrasound images themselves are segmented.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-16, 18-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Itu et al. (US 2017/0032097) in view of Kayikcioglu et al. (A surface-based method for detection of coronary vessel boundaries in poor quality X-ray angiogram images, 2002). For the following section, instant claim language is represented by underlined text, while the evidence from the reference are presented in quotation marks. 
Itu teaches a medical-image based model of blood flow incorporating non-invasive diagnostic imaging and invasive imaging for intravascular parameter extraction.
	Regarding claim 13, Itu teaches a method for modeling coronary physiology ([0006]) comprising receiving a single 2D diagnostic image of a vasculature of a patient at step 102 in Fig. 1 and [0023]-[0024]: “The method of Fig. 1 transforms medical image data representing medical image data can be 2D, 3D, or 4D (3D+time) medical image data”. Further, “medical image data” does not specify singular or plural images, thus obtaining a single 2D diagnostic image is not precluded. Further, it is inherent to 2D “medical image data” to provide a shape of the vessel in a first dimension and second dimension.   
Itu further teaches receiving, from an intravascular imaging device, intravascular image data obtained by the intravascular imaging device from a vessel of said vasculature at step 106 in Fig. 1 and [0029]: “At step 106, invasive physiological measurements of the patient are received,” wherein “the invasive physiological measurements may also include invasive medical imaging data, such as angiography or intravascular ultrasound (IVUS), in which internal images of the patient's vessel are acquired using a probe inserted into the patient's vessel.”  In the case of using IVUS imaging, information such as the cross-sectional area of positions along the vessel are obtained. Thus, the third dimension of the cross-sectional shape of the vessel is obtained of the IVUS imaging of the vessel previously imaged for length and width in 2D.  Further, “such invasive physiological measurements may include invasive measurements of one or more of pressure, flow rate, velocity, etc.” ([0029]) wherein, the equations for pressure (Pressure = Force/Area) and flow rate (Volumetric Flow Rate = velocity * cross-sectional area) both require information about the area or cross-section of the vessel. Itu further teaches that the intravascular image data is obtained during movement of the intravascular imaging device through the vessel in paragraph [0077]: “various invasive physiological measurements (e.g., pressure, flow rate, velocity, etc.) are acquired for a patient” which may include medical image pullback curve from the distal location to the ostium of the coronary tree may be recorded.” ([0077]). This evidence indicates that the device used for obtaining the invasive physiological measurements moves through the vessel via pullback. 
Itu further teaches, extracting at least one vessel parameter of the vessel of the vasculature from the intravascular image data, wherein the at least one vessel parameter comprises a geometric parameter, wherein the geometric parameter comprises the cross-sectional shape of the vessel: Under the broadest reasonable interpretation of geometric parameter, information related to the structure of the vessel is considered, such as area and vessel opening diameter. It is recited in at least claim 8 of Itu that “personalizing a computational blood flow model comprises calculating a flow rate for the computational blood flow model based on the invasive blood velocity measurement and a cross-sectional area in the patient-specific anatomical model of the at least one vessel.” Here, the cross-sectional area, being interpreted as a geometric parameter of the vessel, is one of the vessel parameters along with an invasive blood velocity measurement parameter. Further, applicant’s own specification states that “the intravascular ultrasound image 20 may be used to obtain information about the cross sectional vessel lumen, i.e. the information about the third dimension that is not available from the angiographic image” ([0106]).
Itu further teaches segmenting a first intravascular image obtained at a first location of the vessel during the movement to determine a first cross-sectional shape at the first location of the vessel; and segmenting a second intravascular image obtained at a second location of the vessel during the movement of to determine a second cross-sectional shape at the second location of the vessel, wherein the first cross-sectional shape and the second cross-sectional shape are different. First, paragraph [0077] provides that “various invasive physiological measurements…may not only be performed at individual locations, but a pullback curve from the distal location to the ostium of the coronary tree may be recorded.”  Therefore, the invasive medical image data acquired by IVUS at step 106, for example, may obtain image data from more than one location along the vessel, and thus encompassing a first and second location during the movement. Also, as previously conveyed, segmentation of the IVUS image necessarily occurs in order to provide the cross-sectional area of the vessel at the image location. Further, “[i]n order to generate a patient-specific anatomical model of the coronary artery tree, the coronary arteries can be segmented in the 3D medical image data using an automated coronary artery centerline extraction algorithm” ([0026]). As previously conveyed, the non-invasive medical image data may be 2D for which segmentation occurs. 
However, Itu does not disclose generating, on the basis of the single 2D diagnostic image, a physiological model of the patient, the physiological model comprising a 3D geometric model of the vessel of the vasculature, wherein the first dimension and the second dimension of the 3D geometric model are directly derived from the shape of the vessel in the single 2D diagnostic image and the third dimension of the 3D geometric model is approximated such that the 3D geometric model comprises a same approximate cross-sectional shape at a first location of the 3D geometric model and a second location of the 3D geometric model. While Itu describes in Fig. 1 and [0026] that “at step 104, a patient-specific anatomical model of the patient's vessels is extracted from the medical imaging data” which can be 2D as previously conveyed in [0024], approximation of the third dimension is not disclosed. 
only one scanline. In the current work coronary artery is modelled with 3D GC model with elliptical cross-sections” (1st paragraph, 3. Surface-based parametric model, pg. 787), wherein the “one scanline” is an angiogram produced via an “X-ray imaging system”, which is inherently a 2D image. Further, “the coronary arteries may be represented efficiently by a GC because an artery is naturally described as the swept volume of a 2D disc (not necessarily circular) moved along a 3D curve” (3rd paragraph, 3. Surface-based parametric model, pg. 787), which provides an approximation of the third dimension not provided by the 2D scanline from the X-ray image.
	Further, Kayikcioglu illustrates that the “proposed method accurately followed the borders” of vessel segment that included a stenosis in Fig. 9. Thus, the 3D GC model reflects the structure of the vessel which includes cross-section information of segments all along the vessel that may correspond a first and second location, which teaches that the 3D geometric model comprises a same approximate cross-sectional shape at a first location of the 3D geometric model and a second location of the 3D geometric model. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the centerline extraction algorithm for 3D medical image data of Itu with the GC model of Kayikcioglu for 2D image data in order to accurately detect “vessel borders in poor quality coronary angiograms” (1st paragraph, 6. Conclusions and discussion, pg. 800). 
The modification of Itu further teaches adapting the physiological model on the basis of the at least one vessel parameter such that the third dimension of the 3D geometric model is directly derived from the cross-sectional shape of the vessel in the intravascular image data  (step 108 in Fig. 1 and [0030] of Itu), wherein adapting comprises:  changing the first location of the 3D geometric model from the same approximate cross-sectional shape to the first location of the vessel; and changing the second location of the 3D geometric model from the same approximate cross-sectional shape to the second cross-sectional shape at the second location of the vessel via step 108 in Fig. 1 of Itu as conveyed above. The model is generated based on non-invasive image data at step 104, and personalized at step 108 with invasive image data obtained at step 106 including the cross-sectional shape of the vessel as a geometric parameter. Thus the model is necessarily adapted at the IVUS image locations to reflect the cross-sectional shapes obtained from the invasive medical imaging data. Similarly step 908 if Fig. 9 discloses that “the patient-specific anatomical model of the patient's vessels is regenerated based on the invasive medical imaging data, and parameters of the computational model are personalized based on the regenerated patient-specific anatomical model” ([0076]).
	Finally, the modification of Itu teaches outputting, to a display, the adapted physiological model (Itu, step 112 in Fig. 1 and [0033]: “At step 112, the blood flow and pressure computations and the hemodynamic quantities of interest are output…on a display of a computer system.”). 
	
In regard to claim 15, Itu teaches that the single diagnostic image obtained using X-ray angiography in [0024], whereby the list of medical imaging data includes angiography, which is inherently measured via X-ray imaging in the field of cardiology.
	
Regarding claim 16 Itu further teaches wherein the intravascular imaging device is configured to obtain the intravascular image data using intravascular ultrasound (IVUS) or optical coherence tomography (OCT) as disclosed in [0029]: “The invasive physiological measurements may also include invasive medical imaging data, such as angiography or intravascular ultrasound (IVUS).” 
	
Regarding claim 18, Itu further teaches wherein generating the physiological model comprises segmenting the vessel of the vasculature into a plurality of segments, wherein the model is generated for at least one segment of the plurality of segments in [0026] and [0032]: “In order to generate a patient-specific anatomical model of the coronary artery tree, the coronary arteries can be segmented in the 3D medical image data,” for example into two “stenosis segments 312 and 314…shown in the model of coronary arterial circulations.” As previously conveyed in paragraph [0024], the medical image data may be 2D in place of the “3D medical imaging data.”
	
In regard to claim 19, Itu further teaches wherein the intravascular image data comprises a plurality of intravascular images, wherein the plurality of intravascular images comprises the first intravascular image and the second intravascular image, and wherein each one of the plurality of intravascular images has been obtained by the intravascular imaging device at one of a plurality of different intravascular imaging positions along the vessel of the vasculature in [0077]: The “various invasive physiological measurements” acquired for a patient, such as invasive medical imaging as in [0029], “may not only be performed at individual locations, but a pullback curve from the distal location to the ostium…may be recorded,” which “contains information related to the locations where the pressure drop is most significant. This information may be used to parameterize the computational blood flow model along the path of the 
	
Regarding claim 20, Itu further teaches receiving tracking information for respectively correlating the plurality of intravascular imaging positions to a plurality of vessel positions in the 3D geometric model, wherein the plurality of vessel positions in the 3D geometric model comprises the first location of the 3D geometric model and the second location of the 3D geometric model based on the pullback recording discussed above in paragraph [0077] of Itu. Pullback recording of the intravascular measurement suggests an inherent knowledge of the location of the invasive device via non-invasive imaging and therefore provides tracking information of the devices within the vessel. Further IVUS devices and the list of non-invasive imaging modalities in [0024] are also commonly used together in the field for intravascular device tracking.  

In regard to claim 22, Itu teaches wherein the adapting of the physiological model is performed in real-time during acquisition of the intravascular image data by the intravascular imaging device, and updating the adapted physiological model output to the display based on the adapting of the physiological model in real-time: First, under the broadest reasonable interpretation of real-time during acquisition, the “regenerating the patient-specific anatomical model of the at least one vessel based on the invasive medical imaging data” (Itu claim 18) is not precluded from happening at the same time as obtaining the invasive medical images. Itu further specifies that “invasive measurements may be performed subsequently at different times” and “the computational blood flow model personalization and hemodynamic computation (simulation) may be rerun after each of these invasive measurements becomes available” 

Regarding claim 23, Itu further teaches wherein the at least one vessel parameter comprises a hemodynamic parameter (“at least one measured hemodynamic quantity of interest resulting from invasive physiological measurements of the patient is received” [0008]; particularly, “at step 106, invasive physiological measurements of the patient are received. For example such invasive physiological measurements may include invasive measurements of one or more of pressure, flow rate, velocity, etc.” [0029]) wherein the physiological model further comprises a fluid dynamics model for blood flow through the model of the vessel (“at step 108, a computational blood flow model is personalized based on the invasive physiological measurements and the non-invasive patient data” ([0030]), which is used to ‘perform blood flow simulations and compute hemodynamic quantities of interest’ (step 110)) and the adapting of the physiological model comprises adapting the fluid dynamics model on the basis the hemodynamic parameter (“the model can be personalized based on the invasive physiological measurements by reconstructing the patient-specific anatomical model based on the invasive physiological measurements (e.g., based on invasive medical imaging data) to generate an improved patient-specific anatomical model, and then personalizing the computational blood flow model based on the improved patient-specific anatomical model” [0030]). Additionally, paragraph [0076] teaches that “the invasive medical imaging data may improve the personalization of the computational blood flow model and also the computational results of the blood flow model,” which inherently represents a fluid dynamics model. Further, like above for claim 22, the adapting of the fluid dynamics model and consequently the physiological model based on the hemodynamic parameter is taught in paragraph [0079]: The “hemodynamic computation (simulation) may be rerun after each of these invasive measurements becomes available,” and therefore adapted. 

Claim 24 is further anticipated by Itu in that the adapting of the physiological model comprises adjusting at least one patient-specific boundary condition for the fluid dynamics model on the basis of the hemodynamic parameter in [0030]: “In a possible implementation, the parameters and boundary conditions of the computational blood flow model can be initially personalized using the non-invasive patient data, and then one or more of the parameters or boundary conditions can be adjusted or ‘re-personalized’ based on the invasive physiological measurements.” 

Regarding claim 25 Itu further teaches, wherein the extracting of the at least one vessel parameter from the intravascular image data indicating a bifurcation in the vasculature, and wherein the adapting of the physiological model comprises including the bifurcation in the fluid dynamics model in [0052]-[0053]. These paragraphs discuss an embodiment as illustrated by a particular coronary geometry with two stenoses located in different branches separated by a bifurcation in Fig. 5 (the branch with point A bifurcates to two branches B and C), and the calculations of FFR based on the location of invasively-measured pressures relative to the location of the stenoses. Based on the non-invasive diagnostic image data, invasive intravascular imaging, and calculation of specific locations based on the positions of known stenoses, it is inherent in the system described by Itu that the extracted parameter from the intravascular image data can also indicate a bifurcation in the vasculature (with or without stenoses). A difference in the hemodynamic parameter is identifiable between the proximal pressure (Pa) and distal d) beyond the bifurcation in Fig. 5. Common to all the embodiments taught by Itu is the adapting of the physiological model after the receipt of the intravascular image and measurement data. This holds true for the method linked to the calculation of FFR values based on invasive pressure measurements of stenoses – and by extension the vessel geometry representing bifurcations and “other narrowings in the coronary arteries” ([0031]) - in the vasculature (step 608, Fig. 6).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Itu and Kayikcioglu as applied to parent claim 13, and further in view of Kunio (US 2019/0029623), which claims priority to U.S. Provisional Application Ser. No. 62/537,204, filed Jul. 26, 2017.
The modification of Itu teaches the method according to claim 13, but does not disclose wherein the intravascular image data comprises a time-series of intravascular images obtained during a cardiac cycle of the patient. 
Kunio discloses a method for evaluating cardiac motion to improve co-registration between angiographic and intravascular imaging modalities, which is analogous to the imaging modalities for the model development to identify vessel locations of interest of Itu and the instant application. Kunio teaches the intravascular image data comprising a time-series of intravascular images obtained during a cardiac cycle of the patient by first defining co-registration between the two different imaging modalities, namely coronary angiography and intravascular imaging such as IVUS and OCT, in [0003], and further disclosing that “intravascular imaging…is acquired during a cardiac cycle.” Kunio also discloses that “the method for processing an angiographic image includes obtaining multiple angiographic image frames of a vessel region and multiple intravascular image frames acquired by an imaging catheter in the vessel region during pullback 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itu with the teachings of Kunio to explicitly disclose the acquisition of multiple intravascular images in the pullback during a cardiac cycle of the patient in order to improve the “co-registration between an angiography imaging modality and an intravascular imaging modality” (Kunio [0004]) for the detection of areas of interest in the vasculature of a patient. 
	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Itu and Kayikcioglu as applied to parent claim 23, and further in view of Zhang (US 2011/0245669). 
The modification of Itu teaches the method according to claim 23, but does not explicitly disclose wherein the hemodynamic parameter comprises at least one of a blood viscosity, a vessel wall elasticity, or a vessel wall friction. Zhang, which discloses a system for characterizing blood vessels for the detection of abnormalities using an analogous intravascular imaging device (IVUS) to the instant application, teaches that the hemodynamic parameter obtained from the intravascular imaging data is a vessel wall elasticity. Zhang discloses that “the system uses information acquired by an IVUS system to analyze flexibility and elasticity of a blood vessel (both artery and vein), to detect and quantify vessel stiffness early on” ([0018]). This is achieved by “the system [using] real time wall dynamic and vibration detection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the intravascular imaging device of Itu (i.e., IVUS) to extract the vessel hemodynamic parameter of Zhang in order “to facilitate detection of vessel physical defects, such as calcium and thrombosis” (Zhang [0020]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Itu and Kayikcioglu as applied to parent claim 23, and further in view of Spencer et al. (US 2016/0007947). 
Regarding claim 28, the modification of Itu teaches the method according to claim 23 and the extracting the at least one vessel parameter as above for claim 13, but does not teach the extracting based on speckle included in the intravascular image data.
Spencer teaches analogous methods and devices for blood vessel imaging using fluoroscopic image data via an x-ray source and IVUS data, along with determining the position of the intravascular device within a vessel of interests to generate a model of vessel anatomy including anatomical and flow data. Spencer teaches the inclusion of speckle included in the intravascular image data in [0033]: “Tissue regions can be imaged using high-frequency A-scans, but a model of the vessel anatomy can include information from all exposures (e.g., low frequency with high gain, low frequency with low gain, high frequency, etc.) to generate a more accurate data representation or visual representation of the tissue and reduce blood and/or tissue speckle.”

With respect to claim 29, the modification of Itu teaches the method according to claim 23 and the extracting the at least one vessel parameter as above for claim 13, but does not teach the extracting based on an image quality of the intravascular image data. 
Spencer teaches in [0033] that “blood can be identified as areas that have little or no signal reception at low frequency A-scans,” while “stents and calcium can be identified as those areas that have reasonable signal strength at low-gain reception of low-frequency A-Scans.” This suggests that the degree of the signal within an image, wherein image signal quality is a factor of image quality, can indicate a feature of a vessel such as calcium build-up in atherosclerotic vessels.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into the extraction of vessel parameters of Itu, the ability to assess various signals difference in image quality of Spencer in order to provide additional features to identify to “generate a more accurate model of vessel anatomy” from “IVUS data using multiple frequencies and firings separated in time” (Spencer [0033]).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793